(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, la parte apelada solicita la desestimación de este recurso porque no hay base en los autos para re-*1014solverlo y porque la parte apelante lia dilatado su trami-tación en forma indebida, solicitud que fue impugnada por la parte apelante; y
Pon cuaNto, examinado el alegato del apelante y la trans-cripción de los autos archivada se concluye que la trans-cripción es suficiente para estudiar y resolver el único error señalado, a saber: que el memorándum de costas de que se trata se radicó fuera de término; y
Pos, cuanto, no resulta de los autos la alegada falta de diligencia en la tramitación del recurso, sin que sea apli-cable la regia 53 del Reglamento de este tribunal porque nin-guna de las prórrogas solicitadas y concedidas excede de treinta días;
Por tanto, no ha lugar a la desestimación solicitada.
Los siguientes casos fueron también desestimados por el fundamento expresado en el inciso (o) supra:
Nos. 5593, 5637, 5634, 5556, 5669, 5502, 5276, 5574, 5140, 5470, 5397, 5380, 5585, 5584, 5265, 5322, 5673, 5652, 5683, 5594, 5688, 5693, 5674, 5699, 5723, 5722, 5726, 5712, 5727, 5664, 5131, 5743, 5749, 5750, 5760, 5765, 5775, 5797, 5803, 5809, 5739, 5799, 5823, 5841, 5758, 5838, 5857, 5735, 5854, 5862, 5752, 5874, 5879, 5876, 5875, 5887, 5898.